Citation Nr: 1402205	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  05-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active military service from February 1954 to April 1957.  He died in December 2003, and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing held in May 2006.  A transcript of that hearing is of record. 

In February 2007 and November 2010, the Board remanded the case for additional development. 

In June 2012, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a January 2013 Joint Motion for Remand (JMR) and February 2013 Court Order, the Board's decision was remanded for compliance with instructions in the JMR.



REMAND

Additional development is necessary to comply with the JMR instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was not service connected for any disability at the time of his death.  He died in December 2003.  The cause of death listed on the certificate of death was lymphomatous meningitis due to or as a consequence of non-Hodgkins lymphoma.

The appellant contends that the Veteran's non-Hodgkins lymphoma was caused by exposure to herbicides, asbestos, and/or pesticides during service.  Specifically, she claims that the Veteran was exposed to asbestos in 1956 while working as a tank repairman in the motor pool at Fort Polk, Louisiana, and that he was exposed to pesticides when drinking contaminated water at Fort Polk.  She also claims that the Veteran was exposed to herbicides while serving on active duty during the Korean War.

With respect to the Veteran's alleged exposure to herbicides, the available service records do not indicate, nor does the appellant claim, that the Veteran physically served in the Republic of Vietnam during the Vietnam era.  The Board acknowledges that the Veteran served during the Korean conflict era.  However, even if the Veteran actually served in Korea, Agent Orange was not used until long after the Veteran's release from active duty.  In addition, his DD 214 shows that his military occupational specialty (MOS) was that of armor basic.  As such, there is no indication from that document that his duties included the handling of or routine exposure to herbicides.  Therefore, the Veteran is not entitled to the presumption that he was exposed to an herbicide agent during such service pursuant to 38 C.F.R. § 3.307(a)(6), and there is no evidence indicating actual exposure to herbicides in service. 

With respect to the Veteran's alleged exposure to asbestos, the JMR notes that the servicing of friction products was a major occupation involving exposure to asbestos.  See also M21 - 1MR, Subpart ii, Chapter 2, Section C.

The RO obtained a medical opinion in June 2009, at which time a VA physician opined that it "is less likely than not" that the Veteran's death was attributable in any way to his military service.  The VA examiner stated that there was no documentation of foreign service.  She also stated that there was no evidence in the claims file to support the claim that the development of the Veteran's lymphoma was associated with an event, injury, or disease in service.

In June 2012, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

The JMR determined that the VA medical opinion was inadequate.  See Stelf v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While the examiner noted that the Veteran did not have foreign service, she did not address the appellant's contention that the Veteran's alleged exposed to asbestos and pesticides during service led to the lymphoma.  The examiner also did not address an April 2004 medical opinion, which stated that the Veteran's lymphoma "may have been related to environmental exposures during his service in the Korean War."  The JMR determined that it was unclear whether the examiner considered that some of the Veteran's service records were destroyed by fire.  The JMR also determined that it was unclear from the opinion whether non-Hodgkin's lymphoma can potentially stem from exposure to asbestos or pesticides.

The Court has held that once VA undertakes a duty to obtain a medical opinion, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a new VA medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Give the appellant opportunity to secure additional evidence to support her theory that the Veteran was exposed to certain environmental toxins during military service that in turn led to the development of non-Hodgkin's lymphoma.  She should be asked to provide additional information to support her claim that the Veteran was in fact exposed to herbicides, pesticides, or asbestos, etc. during his period of military service.  She should also be asked to provide information to show that drinking water at any location where the Veteran served was contaminated.  She should be asked to identify the specific contaminates.  She should also be given opportunity to submit any medical authority to support her position that non-Hodgkin's lymphoma was caused by exposure to certain environmental toxins.

2.  Thereafter, forward the claims file to the physician who provided the June 2009 opinion, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review.  (If the examiner does not have access to Virtual VA, print out and include a copy of any relevant records with the claims file.)  

The physician should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's non-Hodgkin's lymphoma listed on his death certificate was traceable to his period of active military service or was related to any in-service disease, event, or injury, to include the claimed in-service exposure to environmental toxins, including asbestos, pesticide, and herbicide exposure. 

In providing the requested opinion, the physician should specifically address Dr. John J. Petrus' April 2004 opinion that the Veteran's death may have been related to environmental exposures in service.  The reviewer should consider the Veteran's reported in-service asbestos exposure (to include exposure to friction products while working on tanks), pesticide exposure (to include possible exposure to pesticides in contaminated drinking water at Fort Polk), and herbicide exposure.  The physician should also consider that the service treatment records do not exist and apparently were destroyed in a fire.  Information regarding the accepted etiology of non-Hodgkin's lymphoma should be provided by the reviewer, especially information on whether exposure to the environmental toxins claimed by the appellant can cause the lymphoma, or whether it was an idiopathic process or caused by something else.

If the physician who provided the June 2009 opinion is not available, the above-requested opinion should be obtained from another appropriate physician. 

A full and complete rationale for all opinions expressed must be provided.  If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence on file, including evidence received since the issuance of the February 2012 SSOC.  If the benefit sought remains denied, issue a SSOC and provide the appellant and her representative the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

